

106 HR 5290 IH: To extend authorization for livestock mandatory reporting.
U.S. House of Representatives
2021-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5290IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2021Mr. David Scott of Georgia introduced the following bill; which was referred to the Committee on AgricultureA BILLTo extend authorization for livestock mandatory reporting.1.Livestock mandatory reporting extension(a)In generalSection 260 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1636i) is amended by striking 2020 and inserting 2022.(b)Conforming amendmentSection 942 of the Livestock Mandatory Reporting Act of 1999 (7 U.S.C. 1635 note; Public Law 106–78) is amended by striking 2020 and inserting 2022.